﻿
I have the honour to convey to all representatives the warm greetings and best wishes of my august sovereign. His Majesty Jigme Singye Wangchuck, for the success of the forty-second session of the General Assembly.
I should like to extend my sincere felicitations to you/ Sir, on your election as President of the General Assembly. We are indeed fortunate to have a statesman of your great experience and ability to guide our deliberations. I should also like to congratulate Ambassador Joseph Reed on his appointment as the Under-Secretary-General for General Assembly Affairs. Mr. Huraayun Rasheed Choudhury, Minister for Foreign Affairs of Bangladesh, deserves our highest praise for the truly outstanding manner in which he conducted the proceedings of our last session and for the valuable contribution he made to the work of the Assembly. A tribute is also due to our Secretary-General for the dedication with which he is carrying out his onerous responsibilities.
In his annual report on the work of the Organization, the Secretary-General made the following comment on the current international situation:
"Countries of disparate political orientations and economic systems have begun to deal with problems of an interdependent world with a new pragmatism in awareness of the dangers of immobility. ... It is as if the sails of the small boat in which all the people of the earth are gathered had caught again, in the midst of a perilous sea, a light but favourable wind." (A/42/1, p. 2) The favourable wind of which the Secretary-General spoke has in no case been more dramatically demonstrated this year than in the agreement, in principle/ between the Union of Soviet Socialist Republics and the United States of America to dismantle the intermediate nuclear forces. The significance of that agreement does not lie in the number or class of weapons it will eliminate. Its true significance has been explained by Foreign Minister Shevardnadze in the following eloquent words;
"For the first time in history the idea of nuclear disarmament is close to the beginning of its fulfilment. It is not a new idea. What is new is that this turns out to be possible. Only yesterday all we could see was a blank wall; today we can see far ahead.
Two thousand warheads are but a small part of nuclear arsenals, but that is a big enough part for its disappearance to give the world a new vision. The agreement on these weapons is only the lesser part of what has happened. Something much more important has taken place: the Soviet Union and the United States have finally spoken together the first word in a nuclear-free vocabulary. When that word becomes deed, the world will also gain new knowledge. It will become convinced that nuclear weapons and security are not synonymous and that security becomes stronger when those weapons disappear." (A/42/PV.9, p. 2)
The delegation of Bhutan fully subscribes to those lofty sentiments, which give renewed hope to humanity. We are convinced that the two super-Powers, imbued with purpose and vision, have embarked on an undertaking of heroic proportions, an undertaking which seeks to ensure the very survival of the human race.
We wish Secretary of State Shultz and Foreign Minister Shevardnadze every success in their talks in Moscow later this month and we hope that the summit meeting between President Reagan and General Secretary Gorbachev later in the fall will become a real turning point in the history of east-west relations and will herald the beginning of the process of eliminating all strategic nuclear weapons as well as other disarmament measures. The world will then become an infinitely safer place in which to live and the two leaders, through their contribution to the disarmament process, would have carved out for themselves honoured niches in the history of mankind.
It is to be hoped that the wisdom that has dawned on the super-Powers will also cast its benign rays on the other nuclear Powers of the world and that they will exercise self-restraint and control in the testing and development of new nuclear weapons and in accretion to their existing stockpiles. It is also hoped that other countries that have developed the capability of producing nuclear weapons, particularly developing countries, will desist from taking the path of economic and strategic disaster. Diversion of massive amounts of scarce resources to unproductive ends at the cost of the economic well-being of nations, cannot be justified in any circumstances. The greatest fear under which all the peoples of the world live today is the threat of a nuclear holocaust. We must all endeavour to rid ourselves of this spectre.
The majority of States on this planet ate small, while their locations and circumstances may vary greatly, they are by their very nature weak and vulnerable. Internally, their transition to modernity is creating a whole range of disturbing imbalances. Externally, they face a sombre economic, political and strategic environment compounded by erosion in the spirit of multilateralism. Because of their limited resources, they are severely handicapped in pursuing their development goals. Yet, in spite of those handicaps, it is quite heartening to note that an increasing number of small States are playing significant roles in international affairs. All of us in the third world are committed to the creation of a new and just world order in which all States, large and small, can enhance their well-being and security and make a contribution to international peace and progress.
We subscribe to the view that internal cohesion, economic self-reliance, a prudent and well-thought-out foreign policy based on geo-political considerations, and a distinctive national identity based on a nation's culture and traditional values, are important elements in ensuring the well-being and security of a small State. The assumption that the main threat to a nation's security comes from other countries has not only led to a disastrous world-wide arms race, but has diverted attention from the real causes of a State's instability and insecurity; namely, internal social, cultural, economic and political factors. In fact, the arms race by ruining the economies of developing and developed countries alike, has led to a deterioration of the international politico-strategic environment. While Bhutan attaches the highest priority to nuclear disarmament, we should like to appeal for a halt in the conventional weapons race which consumes the bulk of global military expenditure and which fuels all regional conflicts.
